Matter of P.C. v R.W. (2020 NY Slip Op 04004)





Matter of P.C. v R.W.


2020 NY Slip Op 04004


Decided on July 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020

Manzanet-Daniels, J.P., Mazzarelli, Gesmer, Oing, Singh, JJ.


11846 -18/19A

[*1] In re P.C., III, Petitioner-Appellant,
vR.W., Respondent-Respondent.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.

Order, Family Court, Bronx County (Keith E. Brown, J.), entered on or about October 10, 2019, which dismissed the petition for a writ of habeas corpus, unanimously affirmed, without costs.
Application by petitioner's assigned counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). A review of the record demonstrates that there are no nonfrivolous issues that could be raised on this appeal. As the subject child had not resided in New York for six consecutive months immediately before the habeas petition was filed, the court lacked subject matter jurisdiction to entertain the petition (see Domestic Relations Law § 76-b; 76[1][a]; 75-a[7]; Matter of Renaldo R. v Chanice R., 131 AD3d 885 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2020
CLERK